Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 1 of 6 PAGEID #: 6598



 THE FINAL PRETRIAL ORDER MUST BE SUBMITTED TO THE CLERK OF COURTS AT LEAST THREE
 (3) WORKING DAYS PRIOR TO THE DATE OF THE FINAL PRETRIAL CONFERENCE. See Courts
 General Order on Pretrial, Eastern Division Order No. 91-4

                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

                                      :
                                      :
                                      :
                    Plaintiff         :
                                      :
             v.                       :            Case Number_______________
                                      :            Judge James L. Graham
                                      :
                                      :
                    Defendant         :

                   FINAL PRETRIAL ORDER (REQUIRED FORM)


      This action came before the Court at a final pretrial
 conference held on ____________________at________________"M.
 pursuant to Rule 16 FFERCJWP.

 I.    APPEARANCES:

       For Plaintiff:

       For Defendant:


 II.   NATURE OF ACTION AND JURISDICTION:

       A.    This is an action for

       B.    The jurisdiction of the Court is invoked under;
             Title_________, United States Code, Section___________.

       C.    The jurisdiction of the Court is           or   is not disputed.


 III. TRIAL INFORMATION:

       A.    The estimated length of trial is ___________ days.

       B.    Jury or Court Trial has been set for __________________
             pursuant to the General Order on Trial Assignment.

             A trial assignment will be made by the Court at a future
             date.
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 2 of 6 PAGEID #: 6599



 IV.   AGREED STATEMENTS AND LISTS:

       A.    General Nature of the Claims of the Parties;

             1.     Plaintiff claims: set out a brief summary without
                    detail; an itemized statement of special damages
                    should be included.

             2.     Defendant claims:      set out a brief summary without
                    detail.

             3.     All other parties' claims: same type of statement
                    where third parties are involved.

       B.    Uncontroverted Facts;

             Suggested language: The following facts are established
             by admissions in the pleadings or by stipulation of
             counsel. (set out uncontroverted or uncontested facts.

       C.    Issues of Fact and Law;

             Suggested language:

             1.     Contested Issues of Fact: The contested issued of
                    fact remaining for decision are: (set out)

             2.     Contested Issues of Law:   The contested issues of
                    law in addition to those implicit in the foregoing
                    issues of fact, are: (set out) OR: There are no
                    special issues of law reserved other than those
                    implicit in the foregoing issues of fact.

       D.    Witnesses;

             Suggested language:
             1.     In the absence of reasonable notice to opposing
                    counsel to the contrary, plaintiff will call, or
                    will have available at the trial: (list witnesses)
                    OR plaintiff will call (list witnesses)

             2.     Same language in #1 suggested for defendant(s)
                    OR defendant will call. (list witnesses)
             3.     Same language in #1 is suggested for Third Parties,
                    if any.

             4.     In the event other witnesses are to be called at the
                    trial, a statement of their names and addresses and
                    the general subject matter of their testimony will
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 3 of 6 PAGEID #: 6600



                    be served upon opposing counsel and filed with the
                    Court at least ______ days prior to trial.

             Suggested language:

             5.     There is reserved to each of the parties the right
                    to call to such rebuttal witnesses as may be
                    necessary, without prior notice thereof to the other
                    party.

                    (NOTE: Only witnesses listed in the Pretrial Order
                    will be permitted to testify at the trial, except
                    witnesses called solely for the purpose of
                    impeachment or for good cause shown.)

             Expert Witnesses:

                    Parties are limited to the following number of
                    expert witnesses, including treating physicians,
                    whose names have been disclosed to the other side:

                    Plaintiff___________

                    Defendant___________

                    For expediency at the trial, counsel will prepare
                    a resume of each expert's qualifications in
                    accordance with Appendix A herein. The Court will
                    read such qualifications to the jury at the time the
                    expert witness is called to testify.

             F.     Exhibits:
                    Needless Court time is taken up in the marking of
                    exhibits during trial. Accordingly, the exhibit
                    list should be prepared prior to the trial and set
                    forth in the pretrial order. Exhibits that are to
                    be admitted without objection should be listed
                    first, then followed by a listing of exhibits to
                    which there may be objections, noting by whom the
                    objection is made, if multiple or adverse parties,
                    the nature of the objection and the authority
                    supporting the objection. Exhibit markers should be
                    attached to all exhibits at the time they are shown
                    to opposing counsel during the preparation of the
                    pretrial order. A supply of exhibit stickers may
                    be obtained from the Courtroom Deputy Clerk. They
                    should be attached to the upper right-hand corner
                    whenever possible.

                    Except for good cause shown, the Court will not
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 4 of 6 PAGEID #: 6601



                    permit the introduction of any exhibits unless
                    they have been listed in the pretrial order, with
                    the exception of exhibits to be used solely for the
                    purpose of impeachment.
                    Suggested forms for listing exhibits are found as
                    appendices at the end of this outline.

                    The pretrial order should note exhibits as follows:
                    Appendix   B      Joint Exhibits
                    Appendix   C      Plaintiff Exhibits
                    Appendix   D      Defendant Exhibits
                    Appendix   E      Third-party Exhibits

                    The attached forms may be detached and used in the
                    preparation of the pretrial order.


             G.     Depositions:

                    During the trial the reading of depositions
                    frequently presents problems that can be eliminated
                    by advance discussion and preparation. The pretrial
                    order shall list depositions to be read into
                    evidence and any objections thereto identifying the
                    objecting party, portions objected to, and grounds
                    therefor. All irrelevant and redundant matter and
                    all colloquy between counsel in the deposition must
                    be eliminated when the deposition is read.

                    Suggested language: testimony of the following
                    witnesses will be offered by deposition/video
                    tape (if none, so state).

             H.     Discovery:
                    Except for good cause, all discovery shall be
                    completed before the pretrial order is signed by
                    the Court. If discovery has not been completed, the
                    proposed pretrial order shall state what discovery
                    is yet to be done by each side, when it is
                    scheduled, when it will be completed and whether any
                    problems such as objections or motions are likely
                    with respect to the uncompleted discovery.

                    Suggested language; discovery has been completed OR
                    discovery is to be completed by (give date) OR
                    further discovery is limited to ( specify     ) OR
                    the following provisions were made for discovery:
                    (specify).
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 5 of 6 PAGEID #: 6602



             I.     Miscellaneous Orders:

                    1.    Set forth any orders not properly includable
                          elsewhere or

                    2.    the foregoing stipulations and statements are
                          amended at the final pretrial conference as
                          follows: _________________________


       V.    MODIFICATION

             This final pretrial order may be modified at the trial of
             this action, or prior thereto, to prevent manifest
             injustice. Such modification may be made by application
             of counsel or on motion of the Court.


       VI.   JURY INSTRUCTIONS

             The parties shall confer in advance of the final pretrial
             conference and agree upon proposed jury instructions
             which shall be delivered to the Court seven (7) days
             before the trial date. If the parties are unable to agree
             on how the jury should be instructed as to any issue,
             they shall each submit their proposed instructions on any
             such issue(s). There is reserved to counsel the right to
             submit supplemental requests for instructions during the
             trial or at the conclusion of the evidence on matters
             that cannot be reasonably anticipated. All proposed jury
             instructions shall be submitted to chambers by email and
             may also be filed on the docket of the case.



       VII. SETTLEMENT EFFORTS

             The parties have made a good faith effort to negotiate a
             settlement, OR ___________________________.




      VIII. ADDITIONAL ACTION TAKEN




                                             JAMES L. GRAHAM
                                             United States District Judge
Case: 2:19-cv-01976-JLG-CMV Doc #: 120-2 Filed: 09/15/21 Page: 6 of 6 PAGEID #: 6603




 _______________________________
 Counsel for Plaintiff


 _______________________________
 Counsel for Defendant
